DETAILED ACTION
This is a response to the Amendment to Application # 16/595,941 filed on January 22, 2021 in which claim 1 was amended.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1 and 2 are pending, which are rejected under 35 U.S.C. § 103.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order 

Claims 1 and 2 are rejected under 35 U.S.C. § 103 as being unpatentable over Scaiano et al., US Publication 2017/0177907 (hereinafter Scaiano) in view of Random selection, weighted by rank; May 23, 2017; StackOverflow.com; pages 1-3 (hereinafter Stack Overflow).

Regarding claim 1, Scaiano discloses a computer-implemented method, comprising “providing and storing an electronic text document in a memory of a computer.” (Scaiano ¶ 30). Additionally, Scaiano discloses “generating an augmented electronic text document from the provided electronic text document by iteratively: selecting an element in the provided electronic text document” (Scaiano ¶¶ 58, 197) by identifying each PII element (¶ 58) and indicating that the steps may be performed iteratively (¶ 197). Further, Scaiano discloses “generating a list of potential replacement elements from a source of potential replacement elements of a type of the selected element; calculating a value of each potential replacement element in the list of potential replacement elements using a predetermined metric” (Scaiano ¶ 187, see also ¶ 90) by generating a series of perturbed elements (i.e., a list of replacement elements) until the calculated probability of re-identification for the term is below a threshold. Moreover, Scaiano discloses “ranking the values of the potential replacement elements in the list of potential replacement elements in decreasing order of the calculated value” (Scaiano ¶ 187) where the process of generating a list of perturbed data until the threshold is met is a form of ranking the list because each consecutive piece of perturbed data is closer to the threshold and, thus, ranked higher than the previous piece of perturbed data. Finally, Scaiano discloses “replacing the selected element in the provided electronic text document with the potential replacement element at the … selected index.” (Scaiano ¶ 90).
randomly-selected index.”
However, Stack Overflow discloses that it is well known in the art of data selection to randomly select an index from a list of data elements, wherein the random selection is weighted by the ranking of those elements. (Stack Overflow 1-3). Thus, one of ordinary skill in the art would have recognized that when Stack Overflow was combined with Scaiano the weighted random selection of Stack Overflow would be used with the perturbed data selection of Scaiano. Therefore, the combination of Scaiano and Stack Overflow at least teaches and/or suggests the claimed limitations “randomly selecting an index into the ranked list of potential replacement elements according to a predetermined probability distribution, an index associated with a higher-ranked potential replacement element being more likely to be selected than an index associated with a comparatively lower-ranked potential replacement element; and replacing the selected element in the provided electronic text document with the potential replacement element at the randomly-selected index,” rendering them obvious.
Scaiano and Stack Overflow are analogous art because they are from the “same field of endeavor,” namely that of data selection and manipulation. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Scaiano and Stack Overflow before him or her to modify the perturbed data selection of Scaiano to include the weighted random selection of Stack Overflow.
The motivation/rationale for doing so would have been that of simple substitution. See KSR Int’l Co v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(B). Scaiano differs 
	
	
Regarding claim 2, the combination of Scaiano and Stack Overflow discloses the limitations contained in parent claim for the reasons discussed above. In addition, the combination of Scaiano and Stack Overflow discloses “wherein the probability distribution is a one of a geometric, uniform, Gaussian and Poisson probability distribution” (Scaiano ¶¶ 109, 144) by disclosing that a Poisson probability distribution may be used.

Response to Arguments
Applicant’s arguments, see Remarks 3, filed January 22, 2021, with respect to the rejection of claims 1 and 2 under 35 U.S.C. § 112(b) have been fully considered and are persuasive.  The rejection of claims 1 and 2 under 35 U.S.C. § 112(b) has been withdrawn. 

Applicant's arguments filed January 22, 2021, with respect to the rejection of claims 1 and 2 under 35 U.S.C. § 103 have been fully considered but they are not persuasive.

Applicant first argues the combination of Scaiano and Stack Overflow fails to teach or suggest the claimed limitation “providing and storing an electronic text document in a memory of a computer and generating an augmented electronic text document from the provided electronic text document” because the cited portions of Scaiano only “gather all PII into a single data structure called a patient 

It is the examiner’s duty to give claims “their broadest reasonable interpretation consistent with the specification.” See MPEP § 2111, citing Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005). Further, if the specification is silent to the meaning of claim terminology, “words of the claim must be given their plain meaning.” See MPEP § 2111.01. 
One of ordinary skill in the art understands the term “augment” to mean “to make greater, more numerous, larger, or more intense” or to “supplement.” (augment; January 5, 2017; merriam-webster.com; Page 2). Further, a document is understood to be an electronic block of stored information. (Classification Definitions Class 715, Data Processing: Presentation Processing of Document, Operator Interface Processing, and Screen Saver Display Processing; February 2011; USPTO.gov; Page 2).
Scaiano explicitly discloses the creation of a “data structure” containing information “about a single patient,” which is a document under the broadest reasonable interpretation of the term because the data structure is an electronic block of stored information. (Scaiano ¶ 58). Scaiano further explicitly discloses that this is supplemented with “all the PII information,” thus making the document an augmented document. (Scaiano ¶ 58). Therefore, Applicant’s argument is unpersuasive.

Applicant next argues the combination of Scaiano and Stack Overflow fails to teach the claimed limitation “generating a list of potential replacement elements from a source of potential replacement elements of a type of the selected element” because the cited portions of Scaiano include “ANY teaching or suggestion of generating a list of potential replacements from a source of potential replacements of a 

As understood by one of ordinary skill in the art, a list is a series of items together in a meaningful grouping or sequence or a series of records of files. (list; May 12, 2017; dictionary.com; Page 1). Further, it is well understood that a list can contain a single item or even none at all. (A list with only one item; September 1, 2010; stackexchange.com; Pages 1-2). Thus, the perturbed element that is inserted into the data set (Scaiano ¶ 187) is selected from at least a list of itself. Therefore, Applicant’s argument is unpersuasive.

Applicant next argues the combination of Scaiano and Stack Overflow fails to teach the claimed limitation “calculating a value of each potential replacement element in the list of potential replacement elements using a predetermined metric” because the risk of re-identification that is calculated in Scaiano is not “calculated for each potential replacement value of a previously generated list of such potential replacements elements.” (Remarks 6). 

In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that “the claimed value is calculated for each potential replacement value of a previously generated list of such potential replacements elements”) are not recited in the rejected claim. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
For example, nothing in the claim requires a “previously generated list” and Applicant appears to be imparting order where no such order is claimed. Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 
Therefore, Applicant’s argument is unpersuasive.

Applicant next argues the combination of Scaiano and Stack Overflow fails to teach “ranking the values of the potential replacement elements in the list of potential replacement elements in decreasing order of the calculated value” because “in Scaiano et al., no list … is EVER generated.” (Remarks 6-7). The examiner disagrees.

Applicant’s argument is based on an erroneous premise – namely that Scaiano does not generate a list. As has been shown above, Scaiano does generate a list within the broadest reasonable interpretation. Therefore, Applicant’s argument is unpersuasive.

Applicant next argues “a person of ordinary skill in the art in full possession of the applied combination of references [would not combine the references to] somehow develop the claimed embodiment” because “[t]o assert such is antithetical to the body of §103 case law and is antithetical to the Office’s own guidance for supporting §103 rejections, as set forth at §2144 of the MPEP.” The examiner disagrees.

The Applicant traverses this rejection, but “[i]n order to be entitled to reconsideration or further examination,” the Applicant is required to “distinctly and specifically point[] out the supposed errors in 

Applicant next argues the combination of Scaiano and Stack Overflow fails to teach “randomly selecting an index into the ranked list of potential replacement elements according to a predetermined probability distribution, an index associated with a higher-ranked potential replacement element being more likely to be selected than an index associated with a comparatively lower-ranked potential replacement element” because “there is not list of potential replacement elements generated in Scaiano et al. that could be ranked and picked according to Stack Overflow.” (Remarks 8-9). The examiner disagrees.

Applicant’s argument is based on an erroneous premise – namely that Scaiano does not generate a list. As has been shown above, Scaiano does generate a list within the broadest reasonable interpretation. Therefore, Applicant’s argument is unpersuasive.

Applicant next argues that the resulting combination of Scaiano and Stack Overflow would be unsuitable for its intended purpose because “according to, say, one of the methods disclosed by Stack Overflow the perturbed element so selected would often necessarily test below the necessary re-identification threshold and thus expose the patient to a non-insubstantial risk of re-identification.” (Remarks 9). The examiner disagrees.

one of the methods disclosed by Stack Overflow” would result in such an unsuitable combination. (Remarks 9, emphasis added). While the examiner does not concede that even that one would render the combination unsuitable for its intended purpose, “[a] person of ordinary skill is also a person of ordinary creativity, not an automaton.” See KSR Int'l Co v. Teleflex Inc., 550 US 398, 418, 82 USPQ2d 1385 (U.S. 2007). As such, if Applicant’s allegation were true, a person of ordinary skill would recognize this and not use the “one” method that was unsuitable and, instead, use one of the alternately disclosed methods that would not result in an unsuitable combination. Therefore, Applicant’s argument is unpersuasive. 

Finally, Applicant argues that the Poisson distribution of Scaiano “is NOT used in any selection of perturbed data” as it is “only related to a subsequently-calculated probability of re-identification of the perturbed Dis (direct identifiers) and Qis (quasi-identifiers).” (Remarks 9-10).

In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As discussed in the rejection of claim 1 above, the original instance of the probability distribution is recited in Stack Overflow, not Scaiano. Therefore, the limitation of claim 2 is taught by the combination of Scaiano and Stack Overflow and not wholly in Scaiano as argued. Therefore, Applicant’s argument is unpersuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


/ANDREW R DYER/Primary Examiner, Art Unit 2176